Mr. Justice Waterman delivered the opinion of the Court. Only a question of fact is involved in this case, viz.: Whether plaintiff in error signed a lease, for rent accrued under which, judgment has been rendered against him. We have carefully examined the testimony given upon the trial, and are of the opinion that there is no such prepondera nee of evidence in favor of the defendant below, as would warrant a reversal of the finding of the court. In saying this, we bear in mind that the judge before whom the cause was tried had an opportunity for comparing the admittedly genuine signature of plaintiff in error with that disputed, which we have not. Brobston v. Cahill, 64 Ill. 356. The judgment of the Circuit Court is affirmed.